36 F.3d 1101
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Alan J. WINNIE, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 94-1607WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 16, 1994.Filed:  September 21, 1994.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Alan J. Winnie appeals the judgment entered by the district court affirming the Secretary's denial of social security disability insurance benefits.  After careful review of the record, the briefs, and the reasoned opinion of the district court, we conclude an opinion would have no precedential value.  We thus affirm without an opinion.  See 8th Cir.  R. 47B.